SEPARATION AGREEMENT AND GENERAL RELEASE

This SEPARATION AGREEMENT AND GENERAL RELEASE (“Separation Agreement”) is made
between Eric M. Yoder, M.D. (“Associate”) and AMERIGROUP Corporation, its
subsidiaries, successors, affiliates and assigns, which are referred to herein,
collectively and individually, as “AMERIGROUP” (Associate and AMERIGROUP
individually and collectively referred to herein as the “Party” or the
“Parties”).

A. REASONS FOR AGREEMENT

1. AMERIGROUP and Associate have mutually agreed that Associate shall separate
from AMERIGROUP, effective as of the close of business on April 1, 2007 (the
“End Date”).

2. In order to assist Associate in regard to this separation and as
consideration for the obligations from Associate specified below, AMERIGROUP
agrees to provide the following benefits, which are referred to herein as the
“Special Separation Package.”

B. AGREEMENT

For and in consideration of the mutual promises and commitments specified
herein, the Parties agree as follows:

1. Special Separation Package
(a) No sooner than the eighth (8th) day after Associate executes this Separation
Agreement, provided that Associate has neither revoked nor breached this
Separation Agreement, Associate shall be allowed to take administrative leave
for the period from February 5, 2007 through April 1, 2007 (the “Administrative
Leave Period”).

(i) During the Administrative Leave Period, Associate shall:

(1) be compensated as follows in each case less all applicable taxes:

(A) for the period beginning on February 5, 2007 through February 28, 2007,
Associate shall be paid by AMERIGROUP at his payroll rate of January 1, 2007;

(B) for the period beginning on March 1, 2007 through April 1, 2007, Associate
shall be paid at his payroll rate as of January 1, 2007, to the extent that he
has sufficient Paid Annual Leave (“PAL”), and

(C) in the event that his PAL is not sufficient for the period from March 1,
2007 to April 1, 2007, Associate shall be deemed to be on leave without pay.



  (2)   except as specifically provided herein, continue to receive coverage
under AMERIGROUP’s employee medical, dental, life, accidental death and
dismemberment, disability, and flexible spending plans at Associate’s coverage
or participation level as of January 1, 2007. Such coverage will continue
through April 30, 2007, and



  (3)   continue to vest stock options issued pursuant to any AMERIGROUP Equity
Incentive Plans (the “Stock Agreements”).

(ii) Notwithstanding anything to the contrary contained herein, during the
Administrative Leave Period, Associate shall not:

(1) accrue PAL;



  (2)   have any authority to contract for or on behalf of AMERIGROUP, to incur
obligations or indebtedness for or on behalf of AMERIGROUP, or in any way to
bind, act on behalf of, or represent AMERIGROUP, and

(3) represent himself to be an employee of AMERIGROUP.

(b) Provided that Associate has executed this Separation Agreement and neither
breached it nor revoked it, and provided further that on the End Date, or as
soon thereafter as is practicable, Associate executes the General Release
attached hereto as Exhibit A, AMERIGROUP will provide Associate (i) a lump sum
payment equal to Two Hundred Eighty-three Thousand Four Hundred Fifteen and
no/100 Dollars ($283,415.00), and (ii) a lump-sum payment of One Hundred
Forty-five Thousand and no/100ths Dollars ($145,000.00) for the payment of
outplacement expenses and estimated COBRA benefits, less, in each case, all
applicable taxes.

(c) Provided that Associate has executed this Separation Agreement and neither
breached it or revoked it: no sooner than (i) the eighth (8) day after Associate
executes this Separation Agreement or (ii) the regularly scheduled payment date,
whichever is later, Associate shall receive (1) a cash bonus for the performance
year 2006 under the 2003 Cash Incentive Plan in the amount of One Hundred
Twenty-five Thousand and no/100ths Dollars ($125,000.00), and (2) a payment of
Forty Thousand Six Hundred Eighty and no/100ths Dollars ($40,680.00) under the
2007 LTI Program; less, in each case, all applicable taxes.

(d) Associate will be reimbursed for unreimbursed expenses incurred prior to the
End Date, in accordance with AMERIGROUP’s Travel Expense Policy. Notwithstanding
the foregoing, Associate must submit reimbursement requests, with receipts
attached, prior to March 1, 2007.

(e) Associate and AMERIGROUP further agree that after the End Date, Associate
may file an application for unemployment compensation. Should Associate file an
application for unemployment compensation, AMERIGROUP will not contest the
Associate’s request for benefits as approved by State guidelines, provided that
nothing in this Separation Agreement shall be construed as requiring AMERIGROUP
to provide false or misleading information to any federal, state or local
agency.

(f) The benefits provided to Associate hereunder are unique to Associate’s
separation. Nothing herein shall be deemed to establish a separation agreement
or other employee benefit plan or program available to other AMERIGROUP
employees. The Parties hereto agree that AMERIGROUP has no formal severance
package, is not obligated to provide any severance benefit, and is only
obligated to pay compensation that has already accrued.

(g) In accordance with its established policies, AMERIGROUP shall provide a
neutral reference to Associate and to any persons who inquire of AMERIGROUP for
a reference on Associate. Such neutral reference shall state that Associate was
employed at AMERIGROUP from May 20, 1996, to the End Date.

(h) Associate acknowledges that Associate’s employment with AMERIGROUP will
cease effective as of the close of business on the End Date.

(i) Associate understands that Associate has no obligation to sign this
Separation Agreement. Whether or not Associate signs this Separation Agreement,
Associate will be entitled to receive, less in each case all applicable payroll
taxes: (i) the compensation and accrued but unpaid PAL that Associate has earned
through the End Date, which shall be paid to Associate in the first biweekly
payroll distribution immediately following the End Date; (ii) all vested
benefits under AMERIGROUP’s 401(k) Plan, Deferred Compensation Plan and Stock
Agreements, payable in accordance with the terms of those plans; (iii) subject
to the provisions of Section B.1(d), reimbursement for incurred and unreimbursed
expenses; and (iv) the benefits to which Associate is entitled under the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”) for the period
of eighteen months beginning on May 1, 2007.

(j) The Parties agree that the circumstances of Associate’s separation from
employment do not constitute a “for cause” termination pursuant to the
applicable section of the Employee Noncompetition, Nondisclosure and
Developments Agreement (the “ENNDA”), if applicable, or pursuant to the
applicable sections of the Stock Agreements. Accordingly, if Associate has
executed the ENNDA, and/or has executed documents necessary to participate in
the Stock Agreements, effective on the End Date, Associate is released from the
non-compete restrictions of the ENNDA, if applicable, and of the Stock
Agreements, if applicable. Notwithstanding the foregoing, Associate shall
continue to comply with all other terms of the ENNDA, if applicable, and the
Stock Agreements, if applicable, including, without limitation, the
confidentiality, non-disclosure, and non-solicitation provisions, and agrees and
understands that the other restrictions contained in those agreements survive
execution of this Separation Agreement and Associate’s termination of
employment. Options and restricted stock shall cease to vest under any
applicable Stock Agreement as of the close of business on the End Date.

(k) Associate acknowledges that certain payments provided for hereunder are in
excess of the amounts that the Executive would otherwise be entitled to receive
and that AMERIGROUP has no obligation to enter into this Separation Agreement.
In consideration for AMERIGROUP assuming these additional obligations and
entering into this Separation Agreement, and as a material inducement to
AMERIGROUP to enter into this Separation Agreement, the Associate agrees to
execute (and not revoke) a release (“Release”) substantially in the form
attached hereto as Exhibit A. Execution and non-revocation of the Release by
Associate is a condition precedent to Associate’s receipt of the Special
Separation Package set forth in Paragraph B(1). This Separation Agreement is
subject in all respects to Associate’s execution (and non-revocation) of the
Release.

2. General Release
(a) Associate states and affirms that as of the date of this Separation
Agreement, Associate has not previously filed or joined in any complaints,
charges, or lawsuits against AMERIGROUP with any governmental agency or court of
law or equity. Associate agrees, for and on behalf of Associate and Associate’s
estate, heirs, spouse, life partner, representatives, successors and assigns,
that Associate has or will be finally and permanently separated from employment
with AMERIGROUP at the close of business on the End Date, and that Associate
waives, releases and forever discharges AMERIGROUP and all related entities,
their directors, officers, employees, attorneys and agents, all of whom are
third-party beneficiaries of this Separation Agreement, from any and all claims,
known or unknown, that Associate has or may have relating to or arising out of
Associate’s employment with AMERIGROUP and the separation thereof, including,
but not limited to, any claims of wrongful discharge, breach of express or
implied contract, fraud, misrepresentation, defamation, liability in tort,
claims of any kind, any claims under Title VII of the Civil Rights Act of 1964,
as amended, Age Discrimination in Employment Act, the Fair Labor Standards Act,
the Family Medical Leave Act, the Equal Pay Act, Worker’s Compensation laws,
Employee Retirement Income Security Act (except for any vested benefits under
any tax qualified benefit plan), Older Workers Benefit Protection Act, or any
other Executive Orders, federal, state or local law relating to employment,
employee benefits or the termination of employment, or any other claim arising
out of or relating to Associate’s employment, excepting only the provisions of
this Separation Agreement and the regular separation benefits. Associate also
represents that Associate has not given, sold, assigned, or transferred to any
one else, any claim, or a portion of a claim discussed in this Separation
Agreement.

(b) Associate also affirms that Associate has been paid for and/or has received
all compensation, wages, bonuses, commissions, and/or benefits to which
Associate may be entitled. Associate affirms that Associate has been granted any
leave to which Associate was entitled under the Family and Medical Leave Act or
related state or local leave or disability accommodation laws, and that there
has been no retaliation as a result of, interference with, or restraint of
Associate’s use of such leave. Associate further affirms that Associate has no
known workplace injuries or occupational diseases.

(c) Associate further affirms that Associate has not been retaliated against for
reporting any allegations of wrongdoing by AMERIGROUP or its officers, including
any allegations of corporate fraud.

(d) Both Parties acknowledge that this Separation Agreement does not limit
either Party’s right, where applicable, to file or participate in an
investigative proceeding of any federal, state or local governmental agency. To
the extent permitted by law, Associate agrees that if such an administrative
claim is made, Associate shall not be entitled to recover any individual
monetary relief or other individual remedies. Associate further agrees that
Associate will not provide information or testimony in any court action against
AMERIGROUP except pursuant to a lawful subpoena and that Associate will notify
AMERIGROUP of any subpoena or informal request to testify in Court that
Associate receives within three (3) business days after Associate’s receipt of
such subpoena or informal request.

3. Claims and Actions
(a) Associate promises never to file a lawsuit asserting any claims that are
released in this Separation Agreement.

(b) This Separation Agreement does not waive any rights or claims that Associate
may have which arise after the date the Associate signs this Separation
Agreement.

(c) If Associate breaks Associate’s promise in Section B.3(a) of this Separation
Agreement and files a lawsuit based in whole or in part on claims that Associate
has released, or if a lawsuit is initiated based in whole or in part on claims
or that Associate has given, sold, assigned, or transferred to any one else,
Associate will pay for all costs incurred by AMERIGROUP, any related companies
or the directors or employees of any of them, including reasonable attorneys’
fees, in defending against Associate’s claim.

(d) Associate agrees that at all times relative hereto, Associate was an
employee at will.

4. Confidentiality and Cooperation
(a) Associate will not divulge or give to anyone any proprietary or confidential
information concerning AMERIGROUP’s business or affairs, employees and services
obtained by Associate during Associate’s employment.

(b) Associate agrees to return to AMERIGROUP on or before February 16, 2007, all
of AMERIGROUP’s documents, information (whether in paper or electronic form) and
property in Associate’s possession, control or custody including, but not
limited to, Associate’s security badge, keys, files, member lists, mailing
lists, provider lists, account information, samples, prototypes, price lists and
pricing information, passwords, codes, and all of the tangible and intangible
property belonging to AMERIGROUP and relating to Associate’s employment with
AMERIGROUP. Associate further represents and warrants that Associate has not
retained any copies, electronic or otherwise, of such property.

(c) Except as specifically provided herein, if Associate has executed the ENNDA,
and/or has executed documents necessary to participate in the Stock Agreements,
Associate shall continue to comply with the terms of the ENNDA, if applicable,
and/or the Stock Agreements, if applicable, between Associate and AMERIGROUP,
and Associate acknowledges that the obligations contained in those agreements
survive execution of this Separation Agreement and Associate’s termination of
employment. In particular, Associate shall not disclose any confidential or
proprietary information which Associate acquired as an employee of AMERIGROUP to
any other person or entity, or use such information in any manner that is
detrimental to the interest of AMERIGROUP.

(d) Associate agrees to cooperate fully with AMERIGROUP in transitioning
Associate’s work load and work projects.

(e) Associate shall cooperate fully with AMERIGROUP in its defense of or other
participation in any administrative, judicial or other proceeding arising from
any charge, complaint or other action that has been or may be filed, and
AMERIGROUP agrees to be responsible for those costs and expenses reasonably
incurred by Associate in fulfilling Associate’s obligations pursuant to this
Section B.4(e).

5. Special ADEA Waiver and Release Notification
(a) The General Release, paragraph 2 above, of this Separation Agreement,
includes a waiver and release of all claims under the Age Discrimination in
Employment Act (“ADEA”) and, therefore, pursuant to the requirements of the
ADEA, Associate acknowledges that Associate has been:



  (i)   advised that the waiver and release includes, but is not limited to, all
claims under the ADEA arising up to and including the date of execution of this
waiver and release;



  (ii)   advised to consult with an attorney and/or other advisor concerning
Associate’s rights and obligations under this Separation Agreement prior to
Associate’s execution of it. Associate understands that whether or not to do so
is Associate’s decision. Associate agrees, however, that AMERIGROUP shall not be
required to pay any of Associate’s attorney’s fees in connection with
Associate’s consideration of this Separation Agreement, and that the settlement
monies received in Paragraph B.1 are in full and complete settlement of all
matters between Associate and AMERIGROUP, including but not limited to,
attorney’s fees and costs;



  (iii)   advised that Associate has at least twenty-one (21) days within which
to consider this Separation Agreement, and



  (iv)   advised that Associate may revoke the portion of this Separation
Agreement that releases claims under the Age Discrimination in Employment Act
(“ADEA”) within seven (7) days of Associate’s signing it. Revocation can be made
by delivering a written notice of revocation to Stanley F. Baldwin, General
Counsel, AMERIGROUP Corporation, 4425 Corporation Lane, Virginia Beach, Virginia
23462. For such revocation to be effective, said notice must be postmarked no
later than the seventh (7th) calendar day after Associate signs this Separation
Agreement. If Associate revokes this Separation Agreement, or any part of this
Separation Agreement, it shall not be effective or enforceable and Associate
will not receive the benefits described in Paragraph B.1.

6. Confirmation of Corporate Compliance
(a) Associate acknowledges that Associate will not be eligible to receive the
benefits described in the Special Separation Package if Associate is found to
have committed or condoned during Associate’s employment any acts of fraud
against AMERIGROUP or fraud against the government. By signing below, Associate
hereby confirms that: Associate has not committed or condoned any such
fraudulent activity; Associate has complied with AMERIGROUP’s Corporate
Compliance/Ethics Program during Associate’s employment; Associate has not
participated in or knowingly permitted others to engage in any conduct
prohibited by AMERIGROUP’s Corporate Compliance/Ethics Program; Associate
understands that Associate has a duty under that program to notify AMERIGROUP’s
designated Corporate Compliance/Ethics Officer of any knowledge of violation of
such Program; and Associate is not aware of any such violation by Associate or
anyone else employed by AMERIGROUP. Associate confirms that Associate has
complied with the duties and obligations outlined in this Section and Associate
acknowledges that such compliance is a condition to Associate’s eligibility to
receive the benefits described in the Special Separation Package.

(b) Associate agrees to conduct an exit interview on or before the End Date with
the Senior Vice President for Business Ethics and will share any and all
concerns regarding the operation of AMERIGROUP whether or not those concerns
were previously expressed to senior management. Associate and AMERIGROUP agree
that in the event the meeting is not recorded, that the Senior Vice President
for Business Ethics will create an attachment outlining the concerns raised by
Associate and that the attachment upon approval of both Associate and the Senior
Vice President for Business Ethics will become part of this Separation
Agreement. Both parties agree that approval of the document will not be withheld
unreasonably. If the meeting is recorded, a copy of the recording will be
attached to this Separation Agreement.

7. Nonpiracy of Employees
Associate agrees that for one year from the End Date, Associate will not
directly, on behalf of Associate or any other entity or person, solicit, try to
hire, hire, refer for hire, or assist in hiring any personnel employed on the
End Date by AMERIGROUP or AMERIGROUP’s subsidiaries.

8. Nondisparagement
Associate and AMERIGROUP each agree to refrain from disparaging the other.
Nothing herein shall preclude the giving of truthful testimony in any legal
proceeding.

1

9. No Admission
It is understood and agreed that, prior to entering into this Separation
Agreement, AMERIGROUP has admitted no liability for the Special Separation
Package provided herein or for any benefits other than those provided by
contract or AMERIGROUP policy or the provisions of this Separation Agreement.
AMERIGROUP has entered into this Separation Agreement solely for the purposes
set forth in Section A.2. and to maintain an amicable and cooperative
relationship between Associate and AMERIGROUP.

10. No Waiver or Breach or Remedy
A waiver by AMERIGROUP of the breach of any of the provisions of this Separation
Agreement by Associate shall not be deemed a waiver by AMERIGROUP or any
subsequent breach, nor shall recourse to any remedy hereunder be deemed a waiver
of any other or further relief or remedy provided for herein.

11. Severability
In the event that any provision of this Separation Agreement is determined to be
invalid by a court of competent jurisdiction, all other provisions of this
Separation Agreement shall remain in full force and effect.

12. Entire Agreement
(a) This Separation Agreement, its exhibits, if any, and the agreements
incorporated herein by reference constitute the entire understanding of the
Parties relating to the subject matter hereof and, subject to the provisions of
Section B.1(j) and Section B.4(c) herein, supersedes and cancels all agreements,
written or oral, made prior to the date hereof between Associate and AMERIGROUP
relating to employment, salary, bonus, or other compensation of any description,
equity participation, pension, post-retirement benefits, severance or other
remuneration, other than, if and where applicable, the ENNDA, the Stock
Agreements, AMERIGROUP’s 401(k) Plan, the Employee Stock Purchase Plan and the
Executive Deferred Compensation Plan.

(b) The Parties understand and agree that all terms of this Separation Agreement
are contractual and are not a mere recital, and represent and warrant that they
are competent and possess the full and complete authority to covenant and agree
as herein provided.

(c) Associate understands, agrees, and represents that the covenants made herein
and the releases herein executed may affect rights and liabilities of
substantial extent and agrees that the covenants and releases provided herein
are in Associate’s best interest. Associate represents and warrants that, in
negotiating and executing this Separation Agreement, Associate has had an
adequate opportunity to consult with competent counsel or other representatives
of Associate’s choosing concerning the meaning and effect of each term and
provision hereof, and that there are no representations, promises or agreements
other than those expressly set forth in writing herein. Associate acknowledges
that Associate received a copy of this Separation Agreement and was offered a
reasonable period to consider it.

(d) The Parties agree that this is a negotiated separation agreement and that no
term herein shall be construed against a Party merely because that Party or its
attorneys proposed or drafted such term.

(e) The Parties have carefully read this Separation Agreement in its entirety;
fully understand and agree to its terms and provisions; intend and agree that it
is final and binding and understand that, in the event of a breach, either Party
may seek relief, including damages, restitution and injunctive relief, at law or
in equity, in a court of competent jurisdiction.

(f) Each Party also agrees that, without receiving further consideration, it
will sign and deliver such documents and do anything else that is necessary in
the future to make the provisions of this Separation Agreement effective.

13. Agreement Binding
This Separation Agreement shall be binding on the Parties and upon their heirs,
administrators, representatives, executors, successors, and assigns and shall
inure to their benefit and to that of their heirs, administrators,
representatives, executors, successors and assigns.

14. Violation
(a) In the event that Associate violates any of the terms of this Separation
Agreement, AMERIGROUP reserves any rights it may have to terminate any or all of
its commitments herein and to recover any monies or other considerations
previously provided to Associate and to pursue any other remedies available to
AMERIGROUP.

(b) Nothing contained in this Separation Agreement shall be construed to prevent
Associate from seeking legal redress in the event that AMERIGROUP violates this
Separation Agreement.

15. Voluntary
(a) Associate agrees that Associate has read and carefully considered this
Separation Agreement and has had the opportunity to ask questions of AMERIGROUP
representatives. Associate agrees that Associate also had the opportunity to
discuss this Separation Agreement with an attorney of Associate’s choosing.
Associate agrees that Associate is signing this Separation Agreement voluntarily
and of Associate’s own free will.

(b) Associate acknowledges that the Associate need not and should not sign this
Separation Agreement unless the statements in it are completely true and
accurate.

16. Choice of Law
This Separation Agreement and the legal relationships among the Parties hereto
shall be governed by and construed in accordance with the laws of the
Commonwealth of Virginia, without regard to conflict of laws principles. Each
Party hereby irrevocably consents in any dispute, action, litigation or other
proceeding concerning this Separation Agreement, to the jurisdiction of the
state and federal courts having venue for the City of Virginia Beach, Virginia,
and irrevocably waives, to the fullest extent permitted by law, the defense of
an inconvenient forum to the maintenance of such suit, action or proceeding in
such court and further waives the right to object, with respect to such suit,
action or proceeding, that such court does not have jurisdiction over such Party
or that venue is improper.

17. Section Headings
The section headings in this Separation Agreement are intended to be for
reference purposes only and shall in no way be construed to modify or restrict
any of the terms or provisions of this Separation Agreement.

18. No Third-Party Rights
This Separation Agreement is entered into solely between AMERIGROUP and
Associate and shall not be deemed to create any rights in any third parties or
to create any obligations of AMERIGROUP to any third party, except as
specifically stated herein.

19. Non-Parties
The officers, directors, employees, shareholders and representatives of
AMERIGROUP are not Parties to this Agreement and shall have no obligation or
liability relating to this Separation Agreement.

20. Counterparts
This Separation Agreement may be executed in two or more counterparts, each of
which shall be deemed an original but all of which shall constitute one and the
same instrument.

IN WITNESS WHEREOF, and intending to be legally bound, the Parties have executed
the foregoing Separation Agreement.

2

ASSOCIATE

     
Eric M. Yoder, M.D.

AMERIGROUP CORPORATION

By:      
Stanley F. Baldwin
Executive Vice President

COMMONWEALTH OF VIRGINIA

Acknowledged before me by Eric M. Yoder, M.D. on the 14th day of February 2007.

     
Notary Public
My Commission Expires:

COMMONWEALTH OF VIRGINIA

Acknowledged before me by Stanley F. Baldwin, as Executive Vice President of
AMERIGROUP Corporation, on the 14th day of February 2007.

     

         
Notary Public My Commission Expires:
    —  
 
       

3

EXHIBIT A

GENERAL RELEASE

THIS GENERAL RELEASE (“Release Agreement”) is made between Eric M. Yoder, M.D.
(“Associate”) and AMERIGROUP Corporation, its subsidiaries, successors,
affiliates and assigns, which are referred to herein, collectively and
individually, as “AMERIGROUP” (Associate and AMERIGROUP individually and
collectively referred to herein as the “Party” or the “Parties”).

REASONS FOR AGREEMENT

A. AMERIGROUP and Associate are Parties to that certain Separation Agreement
(the “Separation Agreement”).

B. Under the Separation Agreement, AMERIGROUP and Associate have agreed that
Associate’s employment with AMERIGROUP shall terminate effective as of the close
of business on April 1, 2007 (the “End Date”).

C. In connection with such termination, AMERIGROUP has agreed to provide
Associate with severance payments under Section B.1 of the Separation Agreement
(the “Severance Payments”) and as a condition to receipt of such Severance
Payments, Associate has agreed to execute and deliver this Release Agreement.

NOW, THEREFORE, for and in consideration of the mutual promises and commitments
specified herein and in the Separation Agreement, the Parties agree as follows:

1. General Release.

Associate states and affirms that as of the date of this Release Agreement,
Associate has not previously filed or joined in any complaints, charges, or
lawsuits against AMERIGROUP with any governmental agency or court of law or
equity. Associate agrees, for and on behalf of Associate and Associate’s estate,
heirs, spouse, life partner, representatives, successors and assigns, that
Associate has or will be finally and permanently separated from employment with
AMERIGROUP as the close of business on End Date, and that Associate waives,
releases and forever discharges AMERIGROUP and all related entities, their
directors, officers, employees, attorneys and agents, all of whom are
third-party beneficiaries of this Release Agreement, from any and all claims,
known or unknown, that Associate has or may have relating to or arising out of
Associate’s employment with AMERIGROUP and the separation thereof, including but
not limited to any claims of wrongful discharge, breach of express or implied
contract, fraud, misrepresentation, defamation, liability in tort, claims of any
kind, any claims under Title VII of the Civil Rights Act of 1964, as amended,
the Age Discrimination in Employment Act, the Fair Labor Standards Act, the
Family Medical Leave Act, the Equal Pay Act, Worker’s Compensation laws, the
Associate Retirement Income Security Act (except for any vested benefits under
any tax qualified benefit plan), the Older Workers Benefit Protection Act, or
any other Executive Orders, federal, state or local law relating to employment,
employee benefits or the termination of employment, or any other claim arising
out of or relating to Associate’s employment, excepting only:

(a) Associate’s right to receive payment under Section B.1 of the Separation
Agreement;

(b) Associate’s right to be offered benefits to which Associate is entitled
under the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”);

(c) Associate’s accrued rights under AMERIGROUP’s 401(k) Plan and the Executive
Deferred Compensation Plan; and



  (d)   Associate’s rights under any Stock Agreements (subject to any effect of
Associate’s termination under such agreements) or Employee Stock Purchase Plan.

This Release Agreement does not waive any rights or claims that Associate may
have which arise after the date Associate signs this Release Agreement.
Associate also represents that Associate has not given, sold, assigned, or
transferred to any one else, any claim, or a portion of a claim discussed in
this Release Agreement.

Associate also affirms that Associate has been paid for and/or has received all
compensation, wages, bonuses, commissions, and/or benefits to which Associate
may be entitled. Associate affirms that Associate has been granted any leave to
which Associate was entitled under the Family and Medical Leave Act or related
state or local leave or disability accommodation laws, and that there has been
no retaliation as a result of, interference with, or restraint of Associate’s
use of such leave. Associate further affirms that Associate has no known
workplace injuries or occupational diseases.

Associate further affirms that Associate has not been retaliated against for
reporting any allegations of wrongdoing by AMERIGROUP or its officers, including
any allegations of corporate fraud.

Both Parties acknowledge that this Release Agreement does not limit either
Party’s right, where applicable, to file or participate in an investigative
proceeding of any federal, state or local governmental agency. To the extent
permitted by law, Associate agrees that if such an administrative claim is made,
Associate shall not be entitled to recover any individual monetary relief or
other individual remedies. Associate further agrees that Associate will not
provide information or testimony in any court action against AMERIGROUP except
pursuant to a lawful subpoena and that Associate will notify AMERIGROUP of any
subpoena or informal request to testify in court that she receives within three
(3) business days after her receipt of such subpoena or informal request.

2. Claims and Actions.

(a) Associate promises never to file a lawsuit asserting any claims that are
released in this Release Agreement.

(b) This Release Agreement does not waive any rights or claims that Associate
may have which arise after the date the Associate signs this Release Agreement.

3. Special ADEA Waiver and Release Notification.

(a) The General Release, Section 1 above, of this Release Agreement, includes a
waiver and release of all claims under the Age Discrimination in Employment Act
(“ADEA”) and, therefore, pursuant to the requirements of the ADEA, Associate
acknowledges that Associate has been:



  i.   advised that the waiver and release includes, but is not limited to, all
claims under the ADEA arising up to and including the date of execution of this
waiver and release;



  ii.   advised to consult with an attorney and/or other advisor concerning
Associate’s rights and obligations under this Release Agreement prior to
Associate’s execution of it. Associate understands that whether or not to do so
is Associate’s decision. Associate agrees, however, that AMERIGROUP shall not be
required to pay any of Associate’s attorney’s fees connection with Associate’s
consideration of this Release Agreement, and that the payments and benefits
referenced above are in full and complete settlement of all matters between
Associate and AMERIGROUP, including, but not limited to, attorney’s fees and
costs; and



  iii.   given at least twenty-one (21) days within which to consider this
Release Agreement.

4. Entire Agreement.

(a) This Release Agreement, in conjunction with the surviving provisions of the
Separation Agreement, constitutes the entire agreement and understanding between
the Parties and supercedes all other agreements between the Parties whether oral
or written with respect to the subject matter hereto.

(b) The Parties understand and agree that all terms of this Release Agreement
are contractual and are not a mere recital and represent and warrant that they
are competent and possess the full and complete authority to covenant and agree
as herein provided.

(c) Associate understands, agrees and represents that the covenants made herein
and the releases herein executed may affect rights and liabilities of
substantial extent and agrees that the covenants and releases provided herein
are in Associate’s best interest. Associate represents and warrants that, in
negotiating and executing this Release Agreement, Associate has had an adequate
opportunity to consult with competent counsel or other representatives of
Associate’s choosing concerning the meaning and effect of each term and
provision hereof, and that there are no representations, promises or agreements
other than those expressly set forth in writing herein. Associate acknowledges
that Associate received a copy of this Release Agreement and was offered a
reasonable period to consider it.

(d) The Parties agree that this is a negotiated release agreement and that no
term herein shall be construed against a Party merely because that Party or its
attorneys proposed or drafted such term.

(e) The Parties have carefully read this Release Agreement in its entirety;
fully understand and agree to its terms and provisions; intend and agree that it
is final and binding and understand that, in the event of a breach, either Party
may seek relief, including damages, restitution and injunctive relief, at law or
in equity, in a court of competent jurisdiction.

(f) Each Party also agrees that, without receiving further consideration, it
will sign and deliver such documents and do anything else that is necessary in
the future to make the provisions of this Release Agreement effective.

5. Voluntary.

Associate agrees that Associate has read and carefully considered this Release
Agreement and has had the opportunity to ask questions of company
representatives. Associate agrees that Associate also had the opportunity to
discuss this Release Agreement with an attorney. Associate agrees that Associate
is signing this Release Agreement voluntarily and of Associate’s own free will.

6. Confirmation of Corporate Compliance.
Associate acknowledges that Associate will not be eligible to receive the
Severance Benefits if Associate is found to have committed or condoned during
Associate’s employment any acts of fraud against AMERIGROUP or fraud against the
government. Associate hereby confirms that: Associate has not committed or
condoned any such fraudulent activity; Associate has complied with AMERIGROUP’s
Corporate Compliance/Ethics Program during Associate’s employment; Associate has
not participated in or knowingly permitted others to engage in any conduct
prohibited by AMERIGROUP’s Corporate Compliance/Ethics Program; Associate
understands that Associate has a duty under that program to notify AMERIGROUP’s
designated Corporate Compliance/Ethics Officer of any knowledge of violation of
such Program; and Associate is not aware of any such violation by Associate or
anyone else employed by AMERIGROUP. Associate confirms that Associate has
complied with the duties and obligations outlined in this Section and Associate
acknowledges that such compliance is a condition to Associate’s eligibility to
receive the benefits described in the Special Separation Package.

7. Choice of Law.

This Release Agreement and the legal relationships among the Parties hereto
shall be governed by and construed in accordance with the laws of the
Commonwealth of Virginia, without regard to conflict of laws principles. Each
Party hereby irrevocably consents in any dispute, action, litigation or other
proceeding concerning this Release Agreement, to the jurisdiction of the state
and federal courts having venue for the City of Virginia Beach, Virginia, and
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such suit, action or proceeding in such
court and further waives the right to object, with respect to such suit, action
or proceeding, that such court does not have jurisdiction over such Party or
that venue is improper.

8. Section Headings.

The section headings in this Release Agreement are intended to be for reference
purposes only and shall in no way be construed to modify or restrict any of the
terms or provisions of this Release Agreement.

9. No Third-Party Rights.

This Release Agreement is entered into solely between AMERIGROUP and Associate
and shall not be deemed to create any rights in any third parties or to create
any obligations of AMERIGROUP to any third party, except as specifically stated
herein, and, as provided under this Release Agreement.

10. Counterparts.

This Release Agreement may be executed in two or more counterparts, each of
which shall be deemed an original but all of which shall constitute one and the
same instrument.

ASSOCIATE
     
Eric M. Yoder, M.D.

AMERIGROUP CORPORATION
By:      

Stanley F. Baldwin

Executive Vice President

COMMONWEALTH OF VIRGINIA

Acknowledged before me by Eric M. Yoder, M.D. on the 14th day of February 2007.

     
Notary Public
My Commission Expires:

COMMONWEALTH OF VIRGINIA

Acknowledged before me by Stanley F. Baldwin, as Executive Vice President of
AMERIGROUP Corporation, on the 14th day of February 2007.

     

         
Notary Public My Commission Expires:
    —  
 
       

4